Mr. Justice Gordon
delivered the opinion of the court,
Colum McGinley undoubtedly died seized of the land in dispute. In'him the fee was vested as early as 1811, and so far as we can see it never passed out of him until his death. His power of attorney of April 9th, 1820, to his wife, Mary, was valid; and that she might in his place and stead have executed it no one denies. But the serious difficulty in the defendant’s case is that she never did execute it. It is urged, and so the court before held, that her deed to Frances McBride, of the 11th of April, 1821, was an execution of that power. We do not so regard, it; for there is nothing in .the body of that deed, or in the execution of it, that warrants any such inference. The conveyance is of all the right and title of Mary McGinley in and to one hundred acres of land in Buffalo township, Armstrong county. It is executed under her own hand and seal, and there is not the slightest allusion to either Colum McGinley or his power of attorney. It is true that where one conveys to another a tract of land in trust with a general power of sale, that power may be well executed by the grantee’s own deed. But such is not the case in band. . There was no conveyance to Mary McGinley. She was but constituted the attorney of her husband and, as such, authorized, “ for me and in my name, place and stead to grant,” etc. This power was special, and could be executed in no other manner than that presented in the warrant itself. Even had the warrant of attorney been recited in the deed, yet, without the curative Act of March 20, 1860, her signature alone would not have availed to convey the property to Frances McBride; for this power did not authorize her to convey in her own name, but in that of her husband: Hefferman v. Addams, 7 Watts, 116; Strohecker v. Farmers Bank, 8 Watts, 190; Addams v. Hefferman, 9 Watts, 539.
From what has been said, it follows that the court should have sustained the plaintiff’s objection to the admission of the deed *505above mentioned, and also the objections to the other deeds dependent upon it. They were all irrelevant in that they had no connection with the title of Colum McGinley, and so the court should have ruled. We need not notice the other assignments, since the disposition of the second puts an end to the defendant’s case, and so, in effect, sustains them all.
The judgment of the court below is reversed, and a new venire ordered.